Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 11, 2021 has been entered.
 
Response to Amendment
This is an office action in response to applicant's arguments and remarks filed on May 11, 2021. Claims 33-52 are pending in the application. Claims 41-52 have been withdrawn and claims 33-40 are being examined herein.
Status of Objections and Rejections
All rejections from the previous office action are withdrawn in view of Applicant's amendment.  
New grounds of rejection under 35 U.S.C. 112(b) and 103 are necessitated by the amendments.

	
Priority
Applicant's claim for the benefit of a prior-filed application under 35 U.S.C. 119(a) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 112(a) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the foreign filing). The disclosure of the invention in the foreign filing application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, IN 2412/CHE/2015, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The disclosure fails to provide support for limitations as shown in bold: “or a combination of the electrochemically active metal and methylene blue (MB)” (claim 33), “wherein said biological sample is urine or blood “ (claim 36) “said device is disposed in a housing and said housing is a cartridge or a cassette” (claim 36), “c) methylene blue (MB) in combination with one of copper chloride (CuCl2) or a salt of copper (Cu(II))” (claim 37), “urine albumin-binding and creatinine-binding-complex forming, electrochemically active receptors, said receptors are non-enzymatic and non- antibody based metal ligands” (claim 37), “methylene blue in combination with one of Fe+2 ions, Fe+3 ions, Pd+2, or Pt+2 ions” (claim 37), “wherein said biological sample is urine or blood “ (claim 40) “said device is disposed in a housing and said housing is a cartridge or a cassette” (claim 40). 
Accordingly, claims 33-40 are not entitled to the benefit of the prior application. Applicant only has priority for claims 33-40 back to the filing date of PCT/IB16/50311 filed on January 1, 2016.
Claim Objections
Claim 34 is objected to because of the following informalities:  
In claim 34 at line 1, the recitation “wherein in the said receptor” should be amended to be “wherein said receptor” to correct a grammatical issue.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 37-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a Claim 37 recites “said urine creatinine receptor selected from the group consisting of (a) Fe+2 ions, Fe+3 ions, (c) Pd+2 ions, (d) Pt+2 ions, and (e) methylene blue in combination with one of Fe+2 ions, Fe+3 ions, Pd+2 ions or Pt+2 ions.” The specification does not contain support for a receptor selected from the group consisting of Fe+2 ions, Fe+3 ions, Pd+2 ions, Pt+2 ions or the ions in combination with methylene blue. The specification discloses the receptor comprising Fe+2 ions, Fe+3 ions, Pd+2 ions, or Pt+2 ions but does not have support in the disclosure for wherein the receptor is Fe+2 ions, Fe+3 ions, Pd+2 ions, or Pt+2 ions. The specification discloses creatinine binds substances such as iron (Fe+2 and Fe+3), palladium (Pd+2), platinum (Pt+2) at para. [0126] and discloses substances that comprise the ions, such as FeCl3 at para. [0139] and FeCl3-MB at para. [0133], but the specification does not disclose the ions as the receptor. Therefore, the specification does not contain support for such a recitation. Applicant is required to cancel the new matter in reply to this Office Action. 
Claims 38-40 are rejected as dependent thereon. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 33-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 33 recites the limitation "wherein the device consists of a single electrode member” which renders the claim unclear and indefinite. It is unclear as to whether the “single electrode member” is the same or a different member than the “two-electrode member” previously recited or whether the device comprises “a two-electrode member” and consists of “a single electrode member” which would result the device including a total of three electrodes. The specification discloses systems with two or three electrodes or more (Figs. 1, 2, 5a). Examiner suggests amending the claims to recite wherein the device consists of an electrode member and where the electrode member comprises two electrodes. 
Claim 33 recites the limitation "said at least two-electrode member" in line 6.  There is insufficient antecedent basis for this limitation in the claim. Examiner suggests amending the claim to recite said two-electrode member for consistency with the previously recited two-electrode member of line 2. 
Claims 34-36 are rejected as dependent thereon. 
Claim 34 recites the limitation "said electrode member" in line 2.  It is unclear as to whether the recitation is referring to the two-electrode member of of claim 33 or the single electrode member of claim 33. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 33-36 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Azad et al. (US 2012/0196379) as evidenced by applicant’s specification.

Regarding claim 33, Azad teaches a device (detection device 20, Fig. 2, para. [0033]), comprising: 
(i) a two-electrode member (first and second electrodes 14 and 15, Fig. 2 and 3, para. [0022], [0026]) connected to conductive tracks (leads shown in Fig. 3) of a substrate (substrate 16, Fig. 2, [0022]); and 
(ii) receptor, said receptor is non-enzymatic and is a non-antibody based metal ligand and disposed, wherein said receptor comprises an electrochemically active metal, wherein the electrochemically active metal comprises Fe+2 ions iron (II) chloride (the substance that interacts with unsaturated compounds is a transition metal compound, such as iron (II) chloride, para. [0015]); and 
wherein the device consists of a single electrode member (Figs. 2 and 3, first and second electrodes 14 and 15). 
The teachings of Azad meet the limitation wherein the device consists of a single electrode member since Azad teaches a single cell as shown in Fig. 2 and 3. 
The limitation “to be in chemical contact with said at least two-electrode member and with a creatinine bioanalyte of a biological sample, to form a complex with the creatinine” is a recitation of intended use. The limitation “wherein the device is electrochemically active and creatinine-binding” is a functional recitation. The designation as the receptor as “a creatinine-binding-complex-forming and electrochemically active” is a functional recitation. The limitation “creatinine bioanalyte of a biological sample” is respect to an article worked upon. The inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims. MPEP 2115. An intended use/functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458,459 (CCPA 1963). The apparatus of Azad is identical to the presently claimed structure and therefore, would have the ability to perform the use recited in the claim. 
Examiner notes that the apparatus of Azad would inherently be creatinine binding because as evidenced by applicant’s specification creatinine complexes with Fe2+ and halide ions (Applicant’s instant specification at para. [0072], [0126]).The teachings of Azad comprise an FeCl2 reagent in an electrochemical sensor identical to the device claimed and therefore would inherently be capable of complexing with creatinine.

Regarding claim 34, Azad teaches wherein in the said receptor is embedded in a membrane disposed on said electrode member (Fig. 2, support layer 24 is porous, a solution that can be deposited onto at least a portion of the semiconductor (matrix) layer and onto at least a portion of the each of the electrodes, it may be subsequently heated to drive off or evaporate the solvent, para. [0043]).

Regarding claim 35, Azad teaches wherein the electrochemically active metal is selected from Fe+2 (iron (II) chloride, para. [0015]).

Regarding claim 36, the limitation “wherein said biological sample is urine or blood” is respect to an article worked upon. The inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims. MPEP 2115.
The limitation “said device is disposed in a housing and said housing is a cartridge or a cassette” is an intended use of the device. The device is the subject of the preamble of the claim and therefore the housing is not an element of the device. An intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458,459 (CCPA 1963). The apparatus of Azad is identical to the presently claimed structure and therefore, would have the ability to perform the use recited in the claim. 

Response to Arguments

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
M. Mitewa (Coordination Chemistry Reviews, 1995, 140, 1-25) discloses creatinine and creatine to form various types of complexes with different metal ions including platinum. 
Gotoh et al. (US 5,653,864) discloses a protein biosensor comprising first lead electrode and a thin-protein sensitive metallic film provided on the first electrode. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIS R KESSEL whose telephone number is (571)270-7698. The examiner can normally be reached Monday-Thursday, 8AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun G. Sajjadi can be reached on (571) 272-3311. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARIS R. KESSEL
Primary Examiner
Art Unit 1699



/MARIS R KESSEL/Primary Examiner, Art Unit 1699